Opinion filed September 4, 2008 











 








 




Opinion filed September 4,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00063-CV
                                                    __________
 
                                  BULENT CUHACI, M.D., Appellant
 
                                                             V.
 
           AURORA MEDINA,
INDIVIDUALLY, AS WRONGFUL DEATH
     BENEFICIARY OF TOBY
MEDINA, DECEASED, ON BEHALF OF ALL
    WRONGFUL DEATH
BENEFICIARIES OF TOBY MEDINA, DECEASED,
      AND ON BEHALF OF THE
ESTATE OF TOBY MEDINA, DECEASED,
                                                        Appellee
 

 
                                         On
Appeal from the 385th District Court
                                                         Midland
County, Texas
                                                 Trial
Court Cause No. CV45970
 

 
                                             M
E M O R A N D U M   O P I N I O N
Bulent
Cuhaci, M.D. has filed in this court a motion to dismiss his appeal.  In his
motion, Cuhaci states that the trial court=s
August 6, 2008 order renders this interlocutory appeal moot.  The motion is
granted, and the appeal is dismissed.
 
September 4, 2008                                                                   PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.